Case 1:18-cr-00224-AJN Document 363 Filed 07/23/20 Page 1 of 5

HOWARD

 

 

UNIVERSITY
Excellence in Truth and Service School of Law
Criminal Justice Clinic
July 10, 2020
VIA FIRST CLASS MAIL
Clerk of the Court

U.S. District Court for SDNY
500 Pearl Street
New York, NY 10007

RE: United States v. Ali Sadr Hashemi Nejad
18-cr-00224-AJN

Clerk of the Court:

Please find enclosed an amicus letter related to Judge Alison Nathan’s Order of June 9, 2020
in the above-referenced case. Dkt. No. 350. The enclosed was transmitted by email to Judge Nathan’s
chambers, counsel! for Mr. Ali Sadr, and government counsel. I ask that you file it on the case docket.

Please contact me at 202-997-3452 if you have any questions or concerns.

Thank you for your assistance with this request.

  
 

Sincerely,

Lucius T. Outlaw ITI
Supervising Attorney
Criminal Justice Clinic
Howard Univ. School of Law

ENCLOSURE

2900 Van Ness Street NW | Washington, DC 20008 ra
202.806.8082 OFFICE | 202.806.8436 FAX “a Howard.edu

 
Case 1:18-cr-00224-AJN Document 363 Filed 07/23/20

HOWARD

UNIVERSITY

 

Excellence in Truth and Service

VIA EMAIL & FIRST CLASS MAIL TO CLERK’S OFFICE
Honorable Alison J. Nathan

U.S. District Court Judge

U.S. District Court for the Southern District of New York

500 Pear! Street

New York, NY 10007

July 7, 2020

RE: United States v. Ali Sadr Hashemi Nejad
18-cr-00224-AJN

Dear Judge Nathan:

Page 2 of 5

School of Law
Criminal Justice Clinic

The Criminal Justice Clinic (“CIC”) of the Howard University School of Law subm its the amicus
letter in connection to the Court’s Order, dated June 9, 2020, in the above referenced case. Dkt. No. 350.
Specifically, the letter addresses the issue raised by item number nine (9) of the Court’s Order, namely
whether the “Court possesses continuing supervisory authority to determine if sanctions are appropriate for
any ethical violations and/or prosecutorial misconduct.” id. at 4 (9). For the reasons expressed herein,
and those put forward by Mr. Ali Sadr and his counsel, the CJC respectfully submits that the Court possesses

such authority, and the Court should explore exercising it in this case.

Brady is a fragile constitutional protection because it rests on the integrity, forthrightness, and
honesty of prosecutors. It is the prosecutor who controls access to the evidence collected by the
government. It is the prosecutor who is responsible for reviewing that evidence with a full understanding
of the allegation(s) charged against a defendant, and what the possible defenses to such allegation(s) could
be, in addition to the defenses articulated by a defendant. And, most importantly, it is the prosecutor’s
responsibility to timely and effectively identify and produce any evidence that does and aay undermine the
government’s case, and support a defense known and nof known to the defense. See, ¢.g., Kyles vy. Whitley,
Sid US. 419, 432 (1995) (“a defendant's failure to request favorable evidence did not leave the
Government free of all [its Brady] obligations.”). As such, it is the prosecutor who is the gatekeeper to the
Brady's effectiveness and promise of due process. United States v. Wolfson, 289 F. Supp. 903, 914
(S.D.N.Y. 1968) (“In this posture the motion can only serve as a reminder of the heavy responsibility resting

upon the prosecutor pursuant to the rule laid down in Brady v. Maryland.”).

When a prosecutor fails in this critical gatekeeping function, it must fall to the Court to examine
why the failure occurred, and levy punishment where necessary. The Court’s ability to punish using
sanctions must be a part of Brady to protect its fragile nature. Brady cannot be a robust and full protector
of duc process if violators face no repercussions other than a case dismissal. Bracly offers little deterrence
to individual prosecutors absent the possibility of suffering personal consequences for violating the
constitutional rights of person who that prosecutor is seeking to convict and imprison. Indeed, how much

2900 Van Ness Sircel NW { Washington, DC aog08
202.806.8082 GEFICH | 202.806.8436 FAX

Fa Howard.edu

 
Case 1:18-cr-00224-AJN Document 363 Filed 07/23/20 Page 3 of 5

     
   

 

“HOWARD
UNIVERSITY

Excellence in Truth and Service School of Law
Criminal Justice Clinic

eg

 

of a constitutional due process right does Brady actually protect if there is no personal consequence for
violating W?

The CIC also joins Mr. Afi Sadr’s call that AUSA Lake’s suggestion to “bury” Brady material “in
some other documents,” AUSA Kim’s endorsement of that suggestion, and the government's related
conduct — is a “textbook example of bad faith.” Dkt. No. 355 at l-2. The CJC offers the Court another
perspective on why this is so, and why the government’s justifications and arguments otherwise are hollow
and fail to remove the troubling taint from the government’s words and actions.

Our criminal justice system is an adversarial one. in many ways this nature is a positive thing.
Adversarial competition drives and promotes innovation, creativity, and zealous advocacy. But the
downside is that this nature also fosters a “must win” mentality that causes some prosecutors to lose sight
that a person’s liberty ts at stake, and that primary concern 1s not winning a case, but rather justice and
determining the truth of whether a defendant should be found criminally liable and responsible for certain
conduct and outcomes. See Brady v. Maryland, 373 U.S. 83, 87 (1963) (“Society wins not only when the
guilly are convicted but when criminal trials are fair; our system of the administration of justice suffers
when the accused is treated unfatrly.”).

Suggesting that the government “bury” exculpatory evidence reflects this competition/must win
attitude that undermines the integrity and purpose of our criminal justice system. The sentiment behind
AUSA Lake’s suggestion (and AUSA Kim's endorsement) is obvious — lets comply with our Brady
obligation, but do so in a way during irial that obfuscates the exculpatory importance of GX 411, and
possibly leads to the defense not discovering the material and/or understanding its importance until it is too
ialc, ‘This sentiment should raise alarm bells for anyone who is a part of and cares about our criminal
justice system. When prosecuting a person and attempting to take his/her/their liberty, the government’ s
north star should be bringing the full truth to light, especially when it is inconsistent with the allegations
and charges faced by a defendant, and not “burying” the truth to win a case. Indeed, in this instance, the
government should have made a special and focused disclosure that highlighted the importance of GX At]
and that it had not been disclosed pre-trial. There is no place for dirty-pool when a person’s liberty is at
stake. See United States vy. Thomas, 981 F.Supp.2d 229, 239 (S.D.N.Y. 2103) (the Government cannot
hide Brady material as an exculpatory needie in a haystack of discovery materials”), United States v. Hsict,
24 F. Supp. 2d 14, 29-36 (D.D.C. 1998) (“The Government cannot meet its Brady obligations by providing
_.. 600,000 documents and then claiming that [the defendant] should have been able to find the exculpatory -
information.”) (citied by Thomas, 981 F. Supp. 2d at 239).

Moreover, it should be equally alarming that AUSA Lake felt comfortable putting the “burying”
suggestion in writing, and that AUSA Kim was also comfortable endorsing the suggestion in writing. That
these prosecutors felt comfortable writing about violating the spirit and letter of Brady and due process is
chilling. Such comfort is gained through experience and environment, That is, these two prosecutors
were comfortable memorializing their plan to tread on Mr, Ali Sadr’s due process rights because they had:
(t) done it before; (2) seen fellow prosecutors do it before; and/or (3) the culture of their office is one that
such conduct is deemed acceptable. Indeed, the government’s false written representation to this Court that
it had designated GX 41 t as a newly marked exhibit, further evidences that this USAO’s culture conceming

2900 Van Ness Streel NW | Washington, DC 29008 nf
202.806.8082 OFFICE | 202.806.8436 PAX “Howard.edu

 
Case 1:18-cr-00224-AJN Document 363 Filed 07/23/20 Page 4 of5

 

Excellence in Truth anc Service School of Law
Criminal Justice Clinic

 

Brady is troubling. See, e.g., Dkt. No. 350 (Order) at (4. To break this comfort, sanctions are needed —
case dismissals clearly are not sufficient. See, ¢g., id at 9 7 (This Court noting that following an earlier
Bracly violation the USAO gave assurances that it would institute training that would prevent future Brady
violations}.

Finally, the government’s conduct in this case cannot be not insulated from the post-George Floyd
world in which we now five. One of the consequences of the events and protests of the past few weeks is
that government authority — particularly policing and prosecuting authority — is no longer beyond
accountability, Wher the government seeks to take the life and/or liberty of a person, their process for
doing so must comply fia/ly with constitutional standards and human decency. !t is long time that this
accountability consequence reach prosecutors who violate the letter and spirit of Brady.

Thank you for your attention and consideration.

Sincerely,

Lucius T. Outlaw Tl
Supervising Attorney
Criminal Justice Clinic
Howard Univ. School of Law

cc! Brian Heberlig, Esq.
AUSA Emil Bove, LI
AUSA Shawn Crowley
AUSA Stephanie Lake
AUSA Jane Kim
Sent to all above by email

2900 Van Ness Street NW | Washingron, DO 20008
202, 806.808 GEEICT | 208. 806. 8436 FAX

 

“a Howard.edu
 

Case 1:18-cr-00224-AJN Document 363 Filed 07/23/20 Page 5o0f5

wg) sea, FULL 53

 

Criminal Justice Clinic
Howard Univ. School of Law
2900 Van Ness St, NW
Washington, DC 20008

Crimnal Docketng
Ky

cae BERR 20a PML

 

        

CRETTAL DISTRICT 200/208

jor a

ail

thos
FaReTeh. ‘

ig

Clerk of Court

US. District Court for SDNY
500 Pearl Street

New York, NY 10007

1: wh i" Liftavepagheteg ly lecgfla pert gprefoet afl tabafeas] fecal pared]
